Citation Nr: 1739217	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  17-34 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to higher staged initial evaluations for service-connected left hip, total hip prosthetic replacement, rated as 30 percent prior to November 3, 2016, and 50 percent on and after November 3, 2016.


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1979 to March 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction rests with the RO in Baltimore, Maryland.

The September 2015 rating decision, in pertinent part, granted service connection for the Veteran's left hip disability and assigned an evaluation of 100 percent from March 8, 2014 and an evaluation of 30 percent from February 1, 2015.  Thereafter, a February 2016 rating decision continued the 30 percent evaluation for the Veteran's left hip disability.  

Although the RO considered the subsequent February 2016 rating decision as the rating decision on appeal, the Board finds the September 2015 rating decision is the correct decision on appeal.  Within the one-year period following notification of the September 2015 rating decision, VA received correspondence from the Veteran.  Specifically, the Veteran's April 2016 notice of disagreement as to the February 2016 rating decision is also timely as to the September 2015 rating decision, and construing the Veteran's statement liberally, the Board finds such applies to the September 2015 rating decision, which is more favorable to the Veteran.  Following issuance of a statement of the case in June 2017, a substantive appeal was timely received within 60 days thereafter.  As such, the September 2015 rating decision is the rating decision on appeal.

During the pendency of the appeal for a higher initial rating for the left hip disability, a June 2017 rating decision, in part, granted a 50 percent staged initial evaluation, effective November 3, 2016.  Because the higher rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains for Board consideration.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  

Additional evidence was received by VA subsequent to the most recent, June 2017 statement of the case, issued for the increased rating for the Veteran's left hip disability.  Specifically, such includes June 2016 private medical records as well as June 2017 and July 2017 VA treatment records related to the Veteran's left hip disability, all of which were submitted by the Veteran.  The Veteran did not waive Agency of Original Jurisdiction (AOJ) review of this additional evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, although the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, the Board interprets such exception as applying only to evidence submitted by the Veteran.  As noted above, the record does reflect that the additional June 2016 and July 2017 VA treatment records were submitted by the Veteran, although implicitly developed by VA.  In any event, as the Veteran's increased rating claim for his left hip disability is remanded for additional development, there is no prejudice to the Veteran in this regard.

In September 2014, the Veteran executed a valid VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative in favor of Maryland Department of Veterans Affairs.  However, in July 2017 correspondence, in response to VA correspondence notifying the Veteran his representative was reviewing his file and preparing written argument on his behalf, the Veteran reported he received the VA correspondence and needed to correct one item.  Specifically, he stated he was not represented by a Veterans Service Organization and therefore there should not be a delay in the Board seeing to his appeal.  Thereafter, in response to VA correspondence requesting clarification as to his representation, the Veteran, in August 2017, responded that he wished to proceed pro se.  Thus, the Board finds the Veteran's August 2017 statement is a revocation of his representative and recognizes the Veteran as proceeding pro se in this appeal.

Additionally, the United States Court of Appeals for Veterans Claims has held that a request for a total disability rating due to individual employability resulting from service-connected disability (TDIU), whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to a TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Id. at 454.  Although the record reflects the Veteran's service-connected left hip disability has resulted in functional impairment, the Veteran has not asserted that he was unemployable due to his service-connected left hip disability at issue in this appeal.  Furthermore, the November 2016 hip and thigh disability benefit questionnaire documented the Veteran was employed in an office job.  Therefore, the issue of entitlement to a TDIU is not raised in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. § 3.159 (c)(4) (2016); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board notes that the Veteran's most recent VA examination was conducted in November 2016 with respect to his left hip disability.  However, in a July 2017 statement, the Veteran reported, in part, that he was examined in July 2017 by an orthopedic physician who confirmed his left hip had not healed, was infected, and strongly recommended the hip be replaced for a third time.  Additionally, the Veteran submitted a July 2017 VA treatment record which provided an assessment of likely chronic infection and July 2017 VA imaging of the left hip, which in part, noted an impression of possible hardware failure of the screw on the left.  Thus, as the severity of the Veteran's left hip disability may have worsened, a new VA examination for the claim is warranted.  Upon remand, the VA examination must also test the left hip range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

Pursuant to the duty to assist, VA must obtain records of relevant medical treatment or examination at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  The June 2017 statement of the case, in part, referenced review of VA treatment records from Baltimore VA Medical Center (VAMC), which is part of the VA Maryland Health Care System, for the period of October 2014 through June 2017.  However, the most recent VA treatment records, from the Baltimore VAMC, associated with the record within Virtual VA, are dated in November 2016.  Additionally, as referenced above, the Veteran submitted June 2017 and July 2017 VA treatment records.  Thus, on remand, updated VA treatment records from the VA Maryland Health Care System, since November 2016 (excluding the June 2017 and July 2017 VA treatment records submitted by the Veteran), should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A (c); 38 C.F.R. § 3.159 (c)(2) (2016), Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the Veteran's updated VA treatment records, from the VA Maryland Health Care System, since November 2016 (excluding the June 2017 and July 2017 VA treatment records submitted by the Veteran).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA examination to determine the current severity of his service-connected left hip, total hip prosthetic replacement.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.

All ranges of motion involving the left hip should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's service-connected disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and the paired joint if undamaged.  If the examiner is unable to conduct any required testing or concludes that any required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's left hip disability, could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


